DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not 

Step 1: Applicant’s independent claims 1, 10, 20 are directed toward a method, computing platform, comprising: at least one processor, and one or more non-transitory computer-readable media storing instructions. Therefore, it can be seen that it falls within one of the four statutory categories of invention.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claims 1, 10, 20 recite the abstract idea “…receiving, by a computing device, a current state of a vehicle; based on an indication of a plurality of exploratory driving actions, determining one or more predicted states corresponding to each of the exploratory driving actions; and based on the one or more predicted states, causing an autonomous driving system to invoke one exploratory driving action of the plurality of exploratory driving actions…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to a route that they have stored in their memory. They can also generate these incidents in their mind in a zone or area that they have predetermined, or previously thought about. Further, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their mind based on a street on which a host vehicle has traveled, and based on current information of the vehicle (i.e. a person observes the road conditions, incidents or traffic conditions on the road and drive accordingly based on the previous experience on the road). 
Applicant’s independent claims 1, 10, 20 also recite the abstract idea “…a current state of a vehicle; based on an indication of a plurality of exploratory driving actions…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to a route that they have stored in their memory.
Applicant’s independent claims 1, 10, 20 also recite the abstract idea “determining one or more predicted states corresponding to each of the exploratory driving actions; and based on the one or more predicted states, causing an autonomous driving system to invoke one exploratory driving action of the plurality of exploratory driving actions” which comprises “Mental Processes”.  For example, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their mind based on a street on which a host vehicle has traveled, and based on current information of the vehicle (i.e. a person observes the road conditions, incidents or traffic conditions on the road and drive accordingly based on the previous experience on the road).

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: claims 1, 10, 20 recite an additional limitation including “by a computing device, at least one processor, a computing platform” which is an example of adding an insignificant extra-solution activity, in this case a pre-solution activity, to the judicial exception. Specifically, this is an example of mere data gathering.
	claims 1, 10, 20 recite further additional limitations including: “a communication interface; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform”. As 

With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.

Step 2B Analysis: Applicant’s claims 1, 10, 20 do not recite additional elements that provide significantly more than the recited judicial exception. When considered individually or in combination, the additional limitations of claim 1 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claims 1, 10, 20 reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10-13, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al.  (US Pub. No.: 2018/0297592A1: hereinafter: “Kim”).

          Consider claim 1:
                    Kim teaches a method (See Kim, e.g., “…predicting the behavior of an autonomous system…identifies a taxonomic state of a motion condition of an autonomous vehicle based on a spatiotemporal location of the autonomous vehicle and elements of a driving scenario…The autonomous vehicle makes and implements a driving operation decision based on the predicted behavior…” of Abstract, ¶ [0007], ¶ [0018], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706) comprising: receiving, by a computing device (Fig. 1 element 100, computer system 100), a current state of a vehicle (See Kim, e.g., “…A taxonomic state of a motion condition of the autonomous vehicle is identified (element 702). The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706); based on an indication of a plurality of exploratory driving actions (See Kim, e.g., “…The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706), determining one or more predicted states corresponding to each of the exploratory driving actions (See Kim, e.g., “…A taxonomic state of a motion condition of the autonomous vehicle is identified (element 702). The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704). Finally, the autonomous vehicle makes and implements a driving operation decision based on the predicted behavior (element 706)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706); and based on the one or more predicted states, causing an autonomous driving system to invoke one exploratory driving action of the plurality of exploratory driving actions (See Kim, e.g., “…the autonomous vehicle makes and implements a driving operation decision based on the predicted behavior (element 706)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706).

          Consider claim 2:
                    Kim teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kim teaches further comprising: determining the plurality of exploratory driving actions (See Kim, e.g., “…A taxonomic state of a motion condition of the autonomous vehicle is identified (element 702). The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704). Finally, the autonomous vehicle makes and implements a driving operation decision based on the predicted behavior (element 706)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0070], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706), wherein the plurality of exploratory driving actions comprise one or more of performing a braking action, initiating a lane merging action, and causing activation of a visual turn indicator (See Kim, e.g., “…specifies a set of actions, including generating a trace message, scheduling an external action such as stopping, turning or slowing down, and changing the current taxonomic state…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0070], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706).

          Consider claim 3:
                    Kim teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kim teaches further comprising: determining driver reaction models corresponding to drivers of nearby vehicles (See Kim, e.g., “…the system utilizes input on a spatiotemporal location of an autonomous vehicle and multiple elements (traffic signs, pedestrians, other vehicles) of a driving scenario (element 700)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0070], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706), wherein the determining the one or more predicted states corresponding to each of the exploratory driving actions is further based on the driver reaction models (See Kim, e.g., “…specifies a set of actions, including generating a trace message, scheduling an external action such as stopping, turning or slowing down, and changing the current taxonomic state…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0070], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706).

          Consider claim 8:
                    Kim teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kim teaches further comprising: after causing the autonomous driving system to invoke the one exploratory driving action, determining an outcome of the invoked one exploratory driving action (See Kim, e.g., “…the autonomous vehicle makes and implements a driving operation decision based on the predicted behavior (element 706)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706); and reporting information indicative of the invoked one exploratory driving action and the outcome (See Kim, e.g., “…A taxonomic state of a motion condition of the autonomous vehicle is identified (element 702). The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706).

         Consider claim 10:
                    Kim teaches computing platform (Fig. 1 element 100, computer system 100), comprising: at least one processor; a communication interface; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform (See Kim, e.g., “…predicting the behavior of an autonomous system…identifies a taxonomic state of a motion condition of an autonomous vehicle based on a spatiotemporal location of the autonomous vehicle and elements of a driving scenario…The autonomous vehicle makes and implements a driving operation decision based on the predicted behavior…” of Abstract, ¶ [0007], ¶ [0018], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706) to: receive a current state of a vehicle (See Kim, e.g., “…A taxonomic state of a motion condition of the autonomous vehicle is identified (element 702). The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706); based on an indication of a plurality of exploratory driving actions (See Kim, e.g., “…The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706), determine one or more predicted states corresponding to each of the exploratory driving actions (See Kim, e.g., “…A taxonomic state of a motion condition of the autonomous vehicle is identified (element 702). The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704). Finally, the autonomous vehicle makes and implements a driving operation decision based on the predicted behavior (element 706)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706); and based on the one or more predicted states, cause an autonomous driving system to invoke one exploratory driving action of the plurality of exploratory driving actions (See Kim, e.g., “…the autonomous vehicle makes and implements a driving operation decision based on the predicted behavior (element 706)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706).

          Consider claim 11:
                    Kim teaches everything claimed as implemented above in the rejection of claim 10. In addition, Kim teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform  (Fig. 1 element 100, computer system 100) to: determine the plurality of exploratory driving actions (See Kim, e.g., “…A taxonomic state of a motion condition of the autonomous vehicle is identified (element 702). The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704). Finally, the autonomous vehicle makes and implements a driving operation decision based on the predicted behavior (element 706)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0070], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706), wherein the plurality of exploratory driving actions comprise one or more of performing a braking action, initiating a lane merging action, and causing activation of a visual turn indicator (See Kim, e.g., “…specifies a set of actions, including generating a trace message, scheduling an external action such as stopping, turning or slowing down, and changing the current taxonomic state…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0070], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706).

Consider claim 12:
                    Kim teaches everything claimed as implemented above in the rejection of claim 11. In addition, Kim teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform (Fig. 1 element 100, computer system 100) to determine the plurality of exploratory driving actions by causing the computing platform (See Kim, e.g., “…the autonomous vehicle makes and implements a driving operation decision based on the predicted behavior (element 706)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706) to: select at least one exploratory driving action previously associated with a driver reaction model (See Kim, e.g., “…A taxonomic state of a motion condition of the autonomous vehicle is identified (element 702). The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704). Finally, the autonomous vehicle makes and implements a driving operation decision based on the predicted behavior (element 706)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0070], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706).

          Consider claim 13:
                    Kim teaches everything claimed as implemented above in the rejection of claim 10. In addition, Kim teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform (Fig. 1 element 100, computer system 100) to: determine driver (See Kim, e.g., “…specifies a set of actions, including generating a trace message, scheduling an external action such as stopping, turning or slowing down, and changing the current taxonomic state…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0070], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706), wherein the determining the one or more predicted states corresponding to each of the exploratory driving actions is further based on the driver reaction models (See Kim, e.g., “…A taxonomic state of a motion condition of the autonomous vehicle is identified (element 702). The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704). Finally, the autonomous vehicle makes and implements a driving operation decision based on the predicted behavior (element 706)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0070], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706).

          Consider claim 18:
                    Kim teaches everything claimed as implemented above in the rejection of claim 10. In addition, Kim teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor (Fig. 1 element 100, computer system 100), cause the computing platform to: report information indicative of the invoked one exploratory driving action and the outcome (See Kim, e.g., “…A taxonomic state of a motion condition of the autonomous vehicle is identified (element 702). The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706).

          Consider claim 20:
                    Kim teaches one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory (Fig. 1 element 100, computer system 100), cause the computing platform (See Kim, e.g., “…predicting the behavior of an autonomous system…identifies a taxonomic state of a motion condition of an autonomous vehicle based on a spatiotemporal location of the autonomous vehicle and elements of a driving scenario…The autonomous vehicle makes and implements a driving operation decision based on the predicted behavior…” of Abstract, ¶ [0007], ¶ [0018], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706) to: receive a current state of a vehicle (See Kim, e.g., “…A taxonomic state of a motion condition of the autonomous vehicle is identified (element 702). The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706); based on an indication of a plurality of exploratory driving actions (See Kim, e.g., “…The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706), determine one or more predicted states corresponding to each of the exploratory driving actions (See Kim, e.g., “…A taxonomic state of a motion condition of the autonomous vehicle is identified (element 702). The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704). Finally, the autonomous vehicle makes and implements a driving operation decision based on the predicted behavior (element 706)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706); and based on the one or more predicted states, cause an autonomous driving system to invoke one exploratory driving action of the plurality of exploratory driving actions (See Kim, e.g., “…the autonomous vehicle makes and implements a driving operation decision based on the predicted behavior (element 706)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4-7, 9, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Green et al.  (US Pub. No.: 2019/0107840 A1: hereinafter: “Green”).

          Consider claim 4:
                    Kim teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kim teaches “…“…predicting the behavior of an autonomous system…identifies a taxonomic state of a motion condition of an autonomous vehicle based on a spatiotemporal location of the autonomous vehicle and elements of a driving scenario…The autonomous vehicle makes and implements a driving operation decision based on the predicted behavior…” of Abstract, ¶ [0007], ¶ [0018], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706. However, Kim does not explicitly teach further comprising: determining reward models corresponding to drivers of nearby vehicles, wherein the determining the one or more predicted states corresponding to each of the exploratory driving actions is further based on the reward models.                                   
                    In an analogous field of endeavor, Green teaches determining reward models corresponding to drivers of nearby vehicles (See Green, e.g., “…the cost function(s) can include a portion that provides a reward rather than a cost…rewards can be provided for distance traveled, velocity, or other forms of progressing toward completion of a route…” of Abstract, ¶ [0138]-¶ [0140], and Fig. 3 elements 302-304); wherein the determining the one or more predicted states (See Green, e.g., “…rewards can be provided for distance traveled, velocity, or other forms of progressing toward completion of a route…” of Abstract, ¶ [0138]-¶ [0140], and Fig. 3 elements 302-304).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Kim, as taught by Green, so as to achieving more safe, seamless, and robust autonomous operations.

          Consider claim 5:
                    Kim teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kim teaches further comprising: determining, by use of computer system, an exploratory driving action score corresponding to each of the plurality of exploratory driving actions (See Kim, e.g., “…the autonomous vehicle makes and implements a driving operation decision based on the predicted behavior (element 706)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706), wherein the causing the autonomous driving system to invoke the one exploratory driving action is further based on the exploratory driving action score (See Kim, e.g., “…A taxonomic state of a motion condition of the autonomous vehicle is identified (element 702). The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706). Green teaches a deep neural network (See Green, e.g., “…the machine-learned models 110 can be or can otherwise include various machine-learned models such as, for example, neural networks (e.g., deep neural networks)…” of Abstract, ¶ [0147], and Figs. 2-3 elements 10-308).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Kim, as taught by Green, so as to achieving more safe autonomous operations.

          Consider claim 6:
                    The combination of Kim, Green teaches everything claimed as implemented above in the rejection of claim 5. In addition, Kim teaches further comprising: after causing the autonomous driving system to invoke the one exploratory driving action (See Kim, e.g., “…the autonomous vehicle makes and implements a driving operation decision based on the predicted behavior (element 706)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706), receiving an outcome of the invoked one exploratory driving action; and training the computer system, based on the outcome (See Kim, e.g., “…A taxonomic state of a motion condition of the autonomous vehicle is identified (element 702). The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706). Green teaches the deep neural network (See Green, e.g., “…the machine-learned models 110 can be or can otherwise include various machine-learned models such as, for example, neural networks (e.g., deep neural networks)…” of Abstract, ¶ [0147], and Figs. 2-3 elements 10-308).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Kim, as taught by Green, so as to achieving more safe, enjoyable autonomous operations.

         Consider claim 7:
                    The combination of Kim, Green teaches everything claimed as implemented above in the rejection of claim 6. In addition, Kim teaches wherein the determining the one or more predicted states corresponding to each of the exploratory driving actions is further based on driver reaction models (See Kim, e.g., “…the autonomous vehicle makes and implements a driving operation decision based on the predicted behavior (element 706)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706), the method further comprising: updating the driver reaction models based on the outcome (See Kim, e.g., “…A taxonomic state of a motion condition of the autonomous vehicle is identified (element 702). The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706).

          Consider claim 9:
                    The combination of Kim, Green teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kim teaches further (See Kim, e.g., “…A taxonomic state of a motion condition of the autonomous vehicle is identified (element 702). The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706) (See Kim, e.g., “…the autonomous vehicle makes and implements a driving operation decision based on the predicted behavior (element 706)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706), and training a computer system, based on the exploratory driving action taken by the second vehicle and the associated outcome (See Kim, e.g., “…A taxonomic state of a motion condition of the autonomous vehicle is identified (element 702). The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706). Green teaches a neural network (See Green, e.g., “…the machine-learned models 110 can be or can otherwise include various machine-learned models such as, for example, neural networks (e.g., deep neural networks)…” of Abstract, ¶ [0147], and Figs. 2-3 elements 10-308).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Kim, as taught by Green, so as to achieving more safe, enjoyable autonomous operations.

Consider claim 14:
                    Kim teaches everything claimed as implemented above in the rejection of claim 10. In addition, Kim teaches “…“…predicting the behavior of an autonomous system…identifies a taxonomic state of a motion condition of an autonomous vehicle based on a spatiotemporal location of the autonomous vehicle and elements of a driving scenario…The autonomous vehicle makes and implements a driving operation decision based on the predicted behavior…” of Abstract, ¶ [0007], ¶ [0018], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706. However, Kim does not explicitly teach wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: determine reward models corresponding to drivers of nearby vehicles, wherein the determining the one or more predicted states corresponding to each of the exploratory driving actions is further based on the reward models.                                   
                    In an analogous field of endeavor, Green teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: determine reward models corresponding to drivers of nearby vehicles (See Green, e.g., “…the cost function(s) can include a portion that provides a reward rather than a cost…rewards can be provided for distance traveled, velocity, or other forms of progressing toward completion of a route…” of Abstract, ¶ [0138]-¶ [0140], and Fig. 3 elements 302-304); wherein the determining the one or more predicted states corresponding to each of the exploratory driving actions is further based on the reward models (See Green, e.g., “…rewards can be provided for distance traveled, velocity, or other forms of progressing toward completion of a route…” of Abstract, ¶ [0138]-¶ [0140], and Fig. 3 elements 302-304).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Kim, as taught by Green, so as to achieving more safe, seamless, and robust autonomous operations.

          Consider claim 15:
                    Kim teaches everything claimed as implemented above in the rejection of claim 14. In addition, Kim teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: determine, by use of computer system, an exploratory driving action score corresponding to each of the plurality of exploratory driving actions (See Kim, e.g., “…the autonomous vehicle makes and implements a driving operation decision based on the predicted behavior (element 706)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706), wherein the causing the autonomous driving system to invoke the one exploratory driving action is further based on the exploratory driving action score (See Kim, e.g., “…A taxonomic state of a motion condition of the autonomous vehicle is identified (element 702). The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706). Green teaches a deep neural network (See Green, e.g., “…the machine-learned models 110 can be or can otherwise include various machine-learned models such as, for example, neural networks (e.g., deep neural networks)…” of Abstract, ¶ [0147], and Figs. 2-3 elements 10-308).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Kim, as taught by Green, so as to achieving more safe autonomous operations.

          Consider claim 16:
                    The combination of Kim, Green teaches everything claimed as implemented above in the rejection of claim 15. In addition, Kim teaches herein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: after causing the autonomous driving system to invoke the one exploratory driving action (See Kim, e.g., “…the autonomous vehicle makes and implements a driving operation decision based on the predicted behavior (element 706)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706), receive an outcome of the invoked one exploratory driving action; and train the computer system, based on the outcome (See Kim, e.g., “…A taxonomic state of a motion condition of the autonomous vehicle is identified (element 702). The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706). Green teaches the deep neural network (See Green, e.g., “…the machine-learned models 110 can be or can otherwise include various machine-learned models such as, for example, neural networks (e.g., deep neural networks)…” of Abstract, ¶ [0147], and Figs. 2-3 elements 10-308).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Kim, as taught by Green, so as to achieving more safe, enjoyable autonomous operations.

         Consider claim 17:
                    The combination of Kim, Green teaches everything claimed as implemented above in the rejection of claim 16. In addition, Kim teaches herein the determining the one or more predicted states corresponding to each of the exploratory driving actions is further based on driver reaction models (See Kim, e.g., “…the autonomous vehicle makes and implements a driving operation decision based on the predicted behavior (element 706)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706), and wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: update the driver reaction models based on the outcome (See Kim, e.g., “…A taxonomic state of a motion condition of the autonomous vehicle is identified (element 702). The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706).

          Consider claim 19:
                    The combination of Kim, Green teaches everything claimed as implemented above in the rejection of claim 10. In addition, Kim teaches further comprising: receiving information indicative of an exploratory driving action taken by a second vehicle and an associated outcome (See Kim, e.g., “…A taxonomic state of a motion condition of the autonomous vehicle is identified (element 702). The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706) (See Kim, e.g., “…the autonomous vehicle makes and implements a driving operation decision based on the predicted behavior (element 706)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], ¶ [0076], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706), and training a computer system, based on the exploratory driving action taken by the second vehicle and the associated outcome (See Kim, e.g., “…A taxonomic state of a motion condition of the autonomous vehicle is identified (element 702). The taxonomic state of the motion condition is then used to predict behavior of the autonomous vehicle (element 704)…” of Abstract, ¶ [0007], ¶ [0018], ¶ [0075], and Fig. 1 elements 100-118, and Fig. 7 steps 700-706). Green teaches a neural network (See Green, e.g., “…the machine-learned models 110 can be or can otherwise include various machine-learned models such as, for example, neural networks (e.g., deep neural networks)…” of Abstract, ¶ [0147], and Figs. 2-3 elements 10-308).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Ratnasingam (US Pat. No.: 9,672,734 B1) teaches “A system, method, and computer program product for determining lane information in a road segment to drive a first vehicle to minimize travel time. According to an embodiment, navigation data of the first vehicle and at least one other vehicle in a road segment is sent to a computer server system via their respective clique leaders through a communication network. The lane information may include whether a change of lane is required, a lane to avoid, an optimum lane, and rank order of drivable lanes according to increasing order of travel time for the first vehicle to minimize travel time. The determined lane information is sent to the appropriate user device through its clique leader. The user device presents the lane information to a human driver and/or autonomous vehicle driving system of the first vehicle appropriately.”

          Okumura et al.  (US Pub. No.: 9,511,767 B1) teaches “This application describes an automated driving system and methods. The automated driving system includes a perception system disposed on an autonomous vehicle. The automated 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/BABAR SARWAR/Primary Examiner, Art Unit 3667